EXHIBIT 10.1
 
Contract No.  2009SC000000841
 
 
 
Bank of Hangzhou
 
Comprehensive Financing Line Contract
 
 
 
 
 
Party A：SinoHub SCM Shenzhen Ltd. 
 
Address：6/F, No. 5 Qiongyu Road, Central Area, Technology Park, Nanshan
District, Shenzhen, China
 
The legal representative：Hantao Cui
 
Phone：86-755-26612223          Postcode：518057
 
 
 
Party B：Shenzhen Branch, Bank of Hangzhou
 
Address：1-3 Floor, Ai Hua Mansion, No. 2038 Shen Nan Zhong Avenue, Futian
District, Shenzhen, China
 
The legal representative：Haobo Wan
 
Phone：86-755-83885055          Postcode：518010
 

--------------------------------------------------------------------------------


 
Whereas Party A applies for comprehensive financing line at Party B, Party A and
Party B agree on the following terms and conditions in accordance with The
Contract Law of the People's Republic of China, The Guaranty Law of the People's
Republic of China, Real Right Law of the Peoples Republic of China and other
relevant laws and regulations.
 
Article 1 Comprehensive financing line of credit: please see Article 12 (1).
 
Article 2 Term of comprehensive financing line: please see Article 12 (2).
 
Article 3 Category of comprehensive financing line:
 
The comprehensive financing line in this contract includes but is not limited to
the following categories of business:
 
Bank loan, Bank Discount Acceptance, confirming agent, guarantee, loan
commitment, opening L/C, Import/export Bill Advance, financial packaging,
forfeiting, etc.
 
The specific category, amount, interest rate, rate and term, please refer to the
subcontract for each business category and loan, or other credit documents.
 
Article 4 Use of financing line of credit:
 
I.
The comprehensive financing line shall be used only when Party A submits the
application, after Party B examines and approves, and both parties sign the
subcontract against each business category.

II.
The prerequisite to use the comprehensive financing line:

 
1.
This contract has taken effect;

 
2.
Party A has provided guarantees according to the requirement of Party B, and the
guarantee contracts has become effect with all the legal or agreed approval,
registration, delivery, etc. procedures completed.

 
3.
No such events as listed in Article 7 to breach the terms of this contract
occurred before using the financing line of credit;

 
4.
The other conditions required by law, agreed by both parties or required by
Party B.

Party B is entitled to refuse the using of this comprehensive financing line by
Party A if one of the above conditions is not fulfilled, but not including the
situation agreed by Party B.
 
Article 5 Repayment:
I.
Party A shall open an account at Party B, and deposit amount that is equal to
the repayment to this account before the agreed repayment date.

II.
Party B shall fulfill its obligations before the expiration date of each credit,
otherwise, it will be regarded and coped with as overdue credit (including
advances).

III.
Party A hereby irrevocably authorizes Party B to deduct the due principal and
interest (amount payable) and other relative expenses of each subcontract from
any account of Party A.

 
Article 6 Guarantee method and guarantee contract: please see Article 12 (3).
 
Article 7 Default Events:
I.
On the condition that one of the following situations occurs, it shall be
regarded as an event of default under this contract and the subcontracts:

 
1.
Party A conceals its financial conditions, the worsening of operations,
decreased registered capital or the failure to pay off, illegal withdrawal of
capital, illegal transfer of property, evading repayment of debt, losing
business creditworthiness or losing the capability of performing debt
obligations;

 
2.
The documents provided by Party A conceals or deviate from the facts, or during
the application and execution of the credit specified in this contract and
subcontract, there existed suspected deceptive business practices.

 

--------------------------------------------------------------------------------


 

 
3.
Party A uses the credit other than the purpose specified in this contract;

 
4.
Any form of change of business operation or reconstructing the enterprise of
Party A, such as splitting  up, merge, acquisition, integration, setting up
joint equity ventures or cooperating with foreign businesses, contracting,
renting, reorganizing, sending out the shares, reforming the form of ownership,
planning going public, or decreasing registered capital, transferring the
ownership of property or stock equities, etc.;

 
5.
No notice to Party B in written form 7 days after Party A changes its name,
legal representative, legal address, scope of business, registered capital,
ownership structure, etc.;

 
6.
Party A conducts the behavior of evading or escaping from obligations that is
against the state administration of taxation, or is imposed an administrative
punishment, such as order to suspend production or business operation, or
revocation of a permit or license, etc.;

 
7.
Party A terminates operation or dissolves, dismisses or becomes bankrupt;

 
8.
Party A signs contracts or agreements with any third party that are harmful to
the interests of Party B;

 
9.
Party A or its legal representative (authorized representative), person in
charge is or is going to be involved in a major lawsuit, arbitration, criminal
case or other legal dispute;

 
10.
Party A fails to deliver the interest according to the terms of a certain single
business subcontract under this contract or repay the due principal and
payables;

 
11.
Party A fails to discharge the debt against any financial organizations;

 
12.
Party A fails to obey the terms in this contract, or conducts any behavior in
violation of any contracts signed with other organizations of Party B or
Hangzhou Bank Co. Ltd.;

 
13.
The guarantors of this contract fail to obey the terms in this contract, or
violate any contracts signed with other organizations of Party B or Hangzhou
Bank Co. Ltd.;

 
14.
There is poor credit record of Party A in the credit database established or
approved to be established by The People’s Bank of China, China Banking
Regulatory Commission or China Association of Banks;

 
15.
There appears risks on the credit guarantee provided by Party A (including but
not limited to the worsened financial conditions, decreased capability of
fulfilling obligations, resetting major liabilities on the collateral guarantee
without the consent of Party B, collateral guarantee being sealed up, and
situations agreed in guarantee contract), and Party A fails to provide new
guarantee meeting the needs of Party B;

 
16.
Other situations occur to Party A, which affects its capability and sincerity of
fulfilling its liabilities, or regarded by Party B as factors to influence the
financial condition and fulfilling capability of Party A.

 
 
II.
Party B shall take one or all of the several measures if the above default
events occur

 
1.
Requiring Party A and/or its guarantor to correct the default events within a
certain deadline;

 
2.
Decreasing, ceasing or terminating the unused amount of credit wholly or
partially,

 
3.
Decreasing, ceasing or terminating the unissued amount of loan, Bank Discount
Acceptance, confirming agent, guarantee, loan commitment, opening L/C,
Import/export Bill Advance, financial packaging, forfeiting, etc. wholly or
partially;

 
4.
Announcing the unliquidated amount of credit and other payables wholly or
partially to be due prematurely, and requiring Party A to discharge immediately;

 
5.
Party A hereby irrevocably authorizes Party B to deduct the certain amount of
each subcontract from any account of Party A in order to discharge the debt
wholly or partially against Party B. The pending payables shall be regarded as
due prematurely. If the account currency is different from the credit currency,
the account shall be deducted according to the foreign exchange rate applicable
to Party B.

 
6.
Exercising real right for security and/or requiring the guarantor to take
liabilities;

 
7.
Other measures Party B regards as necessary and possible.

 
III.
Within the line of credit, if there is any amount overdue or advances, Party B
shall collect interest on the overdue credit since the overdue date according to
overdue penalty rate. The penalty rate is executed as agreed in the single
business contract.


 

--------------------------------------------------------------------------------


 
Provided that Party A uses this credit for the purposes other than those agreed
in this contract, Party B shall collect interest as of the diverted credit since
the diverted date according to diverted penalty rate. The diverted penalty rate
is executed as agreed in the single business contract.
In the case of the diverted overdue credit, interest shall be calculated and
collected according to diverted penalty rate.
With regards to the interest rate not delivered in time, compound interest shall
be calculated and collected since the overdue interest date.

 
IV.
Party A shall be liable for all the expenses incurred by Party B in order to
enforce Party B’s rights (including but not limited to notary fee, litigation
fee, arbitration cost, legal fee, transfer fee, travel expenses).

 
Article 8 Dispute Resolution
Any controversy and dispute occurred during the execution of this contract shall
be dealt with through negotiation, or the two parties can institute legal
proceedings in the People’s Court at the place of Party B.
 
Article 9 Validation of the Contract
 
This contract shall become effective upon the signature and corporate chop of
the legal representative (authorized representative), person in charge.

 
Article 10
The original copies of this Contract are in triplicate or more and each copy
holds the same legal effect. Party A shall keep one copy, and Party B keeps two
copies, and the guarantors, the registration organization and notarization
organization, shall keep a copy properly if there are any.

 
Article 11 Others
I.
All the documents related to this comprehensive financing line, such as credit
application, single business contract, loan and certificate of indebtedness,
credit voucher, and other documents and materials confirmed by both parties or
required by Party B, constitutes a part of this contract and have the same legal
effect.

II.
Party A is not entitled to transfer any rights and liabilities specified in this
contract to any other third party without the consent of Party B in written
form.

III.
Provided that Party B needs to entrust the other organizations of Hangzhou Bank
Co. Ltd to fulfill the rights and obligations specified in this contract because
of business needs, or ask the other organizations of Hangzhou Bank Co. Ltd to
take over and manage the credit business agreed in this contract, Party A shall
approve it. The other organizations of Hangzhou Bank Co. Ltd authorized by Party
B or asked to take over the credit business is entitled to enforce all of the
rights of this contract, and institute legal proceedings in the People’s Court
or apply for enforcement with regards to the disputes within the range of this
contract.

IV.
Party A authorizes Party B to inquire the credit conditions of Party A in the
Basic Data of Credit Information of The People’s Bank of China, or the credit
database established upon the approval of the administrative department of
credit investigation, or relative units, organizations, departments or
individuals. The information inquired shall only be applied within the range of
usage of Interim Measures for the Administration of the Basic Data of Credit
Information issued by The People’s Bank of China or the other relative law and
regulations. Party A agrees that Party B provides the Basic Data of Credit
Information of The People’s Bank of China, or the credit database established
upon the approval of the administrative department of credit investigation with
the credit information of Party A.

V.
Unless agreed otherwise, the address specified in this contract by both parties
shall be the mailing and contact address, and any notice delivered to the
address shall be regarded as valid. Party A commits that any changes of the mail
and contact address shall be notified to Party B in written form.

VI.
Please refer to Article 12 (4) for the other agreements.

 
Article 12 Explanation to the relative articles of this Contract
(1)  Explanation to Article 1
           Party B agrees to provide Party A with a comprehensive financing line
of RMB 43,750,000.00,
 

--------------------------------------------------------------------------------


 
 
As of the specific business, Party B is entitled to use other currencies. In the
case of using other currencies, the credit amount shall be recorded as the
currency specified in this contract according to the central parity issued by
Party B in the current day of the transaction.
Within the usage range of the comprehensive financing line, regarding the
comprehensive financing credit Party A has paid off, Party B agrees to process
it in the following way 1., and all the balancing amounts of each type of credit
shall not exceed the total amount of comprehensive financing credit, and the
unused amount of comprehensive financing credit within the term shall be
cancelled automatically after the expiration date of this contract.

 
1.
Can be used in cycles, i.e., within the usage range of the comprehensive
financing line, regarding the comprehensive financing credit Party A has paid
off, Party B agrees to restore the corresponding amount of credit, and Party A
shall use the credit repeatedly within the credit.

 
2.
Cannot be used in cycles, i.e., within the usage range of the comprehensive
financing line, regarding the comprehensive financing credit Party A has paid
off, Party B does not restore the corresponding amount of credit, and Party A
shall not use the credit repeatedly within the credit.

 
(2)
Explanation to Article 2

 
The term of this comprehensive financing line is 12 months, i.e. from April 6,
2009 to April 6, 2010. During the term, the type, amount, and term of each time
shall be negotiated and determined by both parties.

 
The credit within the amount limit and term of this credit is not necessary to
be cleared off by the expiration date of the credit. The specific date of each
credit and overdue date shall be pursuant to the starting and finishing time of
loan and certificate of indebtedness or other documents.

 
(3)
Explanation to Article 6

 Party B signs the following contracts of Guarantee of Maximum Amount with
guarantors, and guarantors shall take the guarantee liabilities according to
this contract and corresponding contract of guarantee.
 
1.
Guarantor Lei Xia signs the Contract of Guarantee of Maximum Amount No.
2009SC0000008414 with Party B on __________ 2009.

 
2.
Guarantor Dehai Li signs the Contract of Guarantee of Maximum Amount No.
2009SC0000008415 with Party B on __________ 2009.

 
3.
Guarantor Hanto Cui signs the Contract of Guarantee of Maximum Amount No.
2009SC0000008416 with Party B on __________ 2009.

 
(4)
Explanation to Article 11

 
□
No other agreements

√ There are agreements as following:
 
1.
The total balance of each single business of this contract, after deducting the
caution security provided by applicant, shall not exceed RMB35,000,000.00.

 
2.
The credit types of this comprehensive financing line are: working capital loan,
opening L/C and import bill advance business, in which the working capital loan
shall not exceed RMB10,000,000.00 in order to pay import duty and import goods
VAT. The interest rate on working capital loans shall be calculated to be no
less than 1.10 times the base deposit interest rate for the corresponding terms
and the corresponding brackets as announced by the People’s Bank of China. After
delivering the loan, it shall be wired to the account specialized for duty
settlement of Party A at China Construction Bank. The caution security for
opening L/C shall not be less than 20% of the total amount of L/C; the term to
open L/C and import bill advance business shall not exceed 120 days with the
purpose to for pay for import goods.

 

--------------------------------------------------------------------------------


 
Party A (Corporate chop): SinoHub SCM Shenzhen Ltd.
 
(Party A has read through the above terms and fully understood the contents and
agreed with Party B.)
 
Legal representative or authorized agent (signature): /s/Hantao Cui
 
 
 
 
 
Party B (Corporate Chop): Shenzhen Branch, Bank of Hangzhou
 
 
 
Legal representative or authorized agent (signature): /s/Wan Hao Bo
                                                                               
2009/05/07
 
 
 
 
 
 

--------------------------------------------------------------------------------

 